DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/12/2020 and 4/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1-3, 7-11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al., (US 2020/0100208), hereinafter Vaidya, in view of Wu et al., (CN 113423101A), hereinafter Wu, and further in view of Lee et al., (US 2020/0068578), hereinafter Lee.	
Regarding Claim 1, Vaidya teaches A method for connecting an isolated node or a node with a connection problem back to a connected state in a wireless network, wherein the method comprises the steps of: - determining from lack of acknowledgement for a downlink data signal sent by a hub that a respective node is isolated or experiencing a connection problem; ([Para. 0098, 0101, 0231] Fig. 1, a base station (i.e., hub) determines that the first UE was not in the coverage area of the base station (i.e., isolated) or failure occurs based on a maximum downlink transmission attempts has been reached without receiving a response from the first UE (i.e., lack of acknowledgement); - broadcasting an Isolated Node Notification Listen command by the hub to all connected nodes ([Para;. 0088-0089] describes the base station may broadcast a monitoring control signal (listen command) to all UE devices including the relay and receives wireless signals including paging response signal from the first UE).
Vaidya does not disclose broadcasting an Isolated Node Notification Listen command by the hub to all connected nodes; broadcasting Isolated Node Notifications to the wireless network by the isolated node; sending a received Isolated Node Notification by a candidate relay node to the hub; nominating a relay node by the hub based on messages received from at least one candidate relay node; sending slot allocation for a Relay Beacon, R-Beacon, from the hub to the nominated relay node; acknowledging the slot allocation for the R-Beacon by the nominated relay node to the hub;  transmitting the R-Beacon by the nominated relay node to the isolated node; and  acknowledging the received R-Beacon by the isolated node to the nominated relay node, resulting in a connection of the isolated node back to the wireless network.
Wu teaches broadcasting Isolated Node Notifications to the wireless network by the isolated node ([Pg. 7, Para. 17-19] describes the remote terminal select a suitable relay by broadcasting a relay discovery information (notifications) of the relay device); sending a received Isolated Node Notification by a candidate relay node to the hub; nominating a relay node by the hub based on messages received from at least one candidate relay ([Pg. 6, Para. 3-8; Pg. 7, Para. 15-16; Pg. 8, Para. 16] describes the relay device received the relay information report, and sends relay information including: the identification of the relay equipment to the base station, and the base station can assist the remote terminal selecting an appropriate relay device, Thus, the remote terminal takes the relay device selected for it by the base station as its relay device (i.e., nominating) the relay device selected by the remote terminal.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vaidya and Wu for enlarging the coverage area for the UE located at the edge of the cell to avoid service interruption.
The combination of Vaidya and Wu does not disclose sending slot allocation for a Relay Beacon, R-Beacon, from the hub to the nominated relay node; acknowledging the slot allocation for the R-Beacon by the nominated relay node to the hub;  transmitting the R-Beacon by the nominated relay node to the isolated node; and 20 acknowledging the received R-Beacon by the isolated node to the nominated relay node, resulting in a connection of the isolated node back to the wireless network.
Lee teaches sending slot allocation for a Relay Beacon, R-Beacon, from the hub to the nominated relay node ([Para. 0075] describes a method for using a relay to extend the WLAN BSS coverage based on the STA does not response to the downlink data transmitted from an AP. [Para. 0081, 0095-0097] describes the root AP transmits slot allocation information for a relay beacon or R-beacon to the relay); acknowledging the slot allocation for the R-Beacon by the nominated relay node to the hub ([Para. 0263] a relay may negotiate with the root AP about the relay beacon regarding the slot allocation by request and response frames (i.e., the relay acknowledging the slot allocation); transmitting the R-Beacon by the nominated relay node to the isolated node ([Para. 0095-0097] the relay transmits the relay beacon to the STA for using a corresponding relay and slot allocation information), and acknowledging the received R-Beacon by the isolated node to the nominated relay node, resulting in a connection of the isolated node back to the wireless network. ([Para. 0170] the relay may transmit relay beacon as a PS-Poll and may allocate the slot information to the STA. the STA may transmit a PS-Poll (i.e., acknowledging) to relay which the STA is associated with for transmission between the root AP and the relay and transmission between the relay and the STA (i.e., back to the wireless network). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vaidya, Wu and Lee to extend the coverage of an AP to improve transmission of a large number of stations.
Regarding Claim 2, the combination of Vaidya and Wu does not disclose wherein the Isolated Node Notifications are broadcast in every N:th Inter-Beacon-Interval, IBI; until a response is received from a candidate relay node, wherein N is a positive integer.
Lee teaches wherein the Isolated Node Notifications are broadcast in every N:th Inter-Beacon-Interval, IBI; until a response is received from a candidate relay node, wherein N is a positive integer. ([Para. 0240, 0242, 0263, 0269-0270] The root AP may broadcast to each relay using a separate frame in a multiple beacon interval. Fig. 27 shows the root beacon interval may correspond to “6”. A relay may negotiate with the root AP about a relay beacon interval for transmission of an association request/response frame when the relay is associated with the root AP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vaidya, Wu and Lee to extend the coverage of an AP to improve transmission of a large number of stations.
Regarding Claim 3, the combination of Vaidya and Wu does not disclose wherein N is equal to five. 
Lee teaches wherein N is equal to five. ([Para. 0269-0270] Fig. 27 shows the root beacon interval may correspond to “6” (including 5 intervals)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vaidya, Wu and Lee to extend the coverage of an AP to improve transmission of a large number of stations.
Regarding Claim 7, the combination of Vaidya and Wu does not disclose wherein if the hub receives an Isolated Node Notification directly from the isolated node, sending a D-Beacon by the hub to the wireless network, resulting in reconnection of the isolated node into the wireless network.
Lee teaches wherein if the hub receives an Isolated Node Notification directly from the isolated node ([Para. 0362] the root AP receives interference information of an STA (i.e., isolated)), sending a D-Beacon by the hub to the wireless network, resulting in reconnection of the isolated node into the wireless network ([Para. 0093] the root AP may transmit a root beacon to the BSS (wireless network), resulting each relay may transmit a beacon and the STA using the corresponding relay and slot allocation information for UL or DL transmission with relay selected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vaidya, Wu and Lee to extend the coverage of an AP to improve transmission of a large number of stations.
Regarding Claim 8, Vaidya does not disclose wherein the nomination of the relay node is made by the hub according to a first temporally received message. 
Wu teaches wherein the nomination of the relay node is made by the hub according to a first temporally received message. ([Pg. 6, Para. 8; Pg. 7, Para. 15-16] describes the base station received the relay information report and acknowledge the information to the relay device. The base station may confirm (i.e., nominating) the relay device selected by the remote terminal.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vaidya and Wu for enlarging the coverage area for the UE located at the edge of the cell to avoid service interruption.
Regarding Claim 9, the combination of Vaidya and Wu does not disclose wherein a superframe structure of the slot reassignments comprise an R-Beacon period, isolated node time slots and relay own slots, consecutively, all locating within a scheduled period between two subsequent D-Beacons.
Lee teaches wherein a superframe structure of the slot reassignments comprise an R-Beacon period, isolated node time slots and relay own slots, consecutively, all locating within a scheduled period between two subsequent D-Beacons (Para. 0100] Fig. 5 shows a frame structure of slot allocation including a relay beacon interval, slot for STA transmission and slot for relay within a AP beacon interval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vaidya, Wu and Lee to extend the coverage of an AP to improve transmission of a large number of stations.
Regarding Claim 10, the combination of Vaidya and Wu does not disclose wherein relay connectivity is maintained by performing the steps of: - transmitting data, by the isolated node, to the nominated relay node in a first group of slots during a scheduled period; - transmitting the received data, by the nominated relay node, to the hub in a second group of slots during the scheduled period; and - transmitting own data of the nominated relay node during relay own slots within the scheduled period, or during a Control/Management period.
Lee teaches wherein relay connectivity is maintained by performing the steps of: - transmitting data, by the isolated node, to the nominated relay node in a first group of slots during a scheduled period ([Para. 0082, 0184-0185] Fig. 2 shows the connectivity between STAs, relays and a root AP in a BSS. Where each relay may relay to the AP, data transmitted from a plurality of STAs in a group of UL slot as shown in Fig. 5. An STA associated with the relay may perform UL or DL transmission with the relay based on information on slots allocated in the DL and UL RAW between the relay and the STA that is identified through the relay beacon); transmitting the received data, by the nominated relay node, to the hub in a second group of slots during the scheduled period ([Para. 0184-0186] The relay may perform UL or DL transmission with the root AP based on slot allocation information of the root AP in the DL RAW and the UL RAW that is identified through the root AP beacon); and transmitting own data of the nominated relay node during relay own slots within the scheduled period, or during a Control/Management period ([Para. 0190] Fig. 5 shows empty slot for the relay to transmit the PS-Poll and the UDI (i.e., control signal) to a root AP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vaidya, Wu and Lee to extend the coverage of an AP to improve transmission of a large number of stations.
Regarding Claim 11, the combination of Vaidya and Wu does not disclose wherein relay connectivity is further maintained by performing the step of: - transmitting data, and control and management frames, by the isolated node, to the nominated relay node during the Control/Management period.
Lee teaches wherein relay connectivity is further maintained by performing the step of: - transmitting data, and control and management frames, by the isolated node, to the nominated relay node during the Control/Management period ([Para. 0190] Fig. 5 shows empty slot for the STA to transmit the PS-Poll and the UDI (i.e., control signal) to the relay).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vaidya, Wu and Lee to extend the coverage of an AP to improve transmission of a large number of stations.
Regarding Claim 17, Vaidya teaches A hub (base station), wherein, when an isolated node is determined to lack connection to a wireless network, the hub is configured to perform the steps of: broadcasting an Isolated Node Notification Listen command to all connected nodes; ([Para. 0098, 0101, 0231] Fig. 1, a base station (i.e., hub) determines that the first UE was not in the coverage area of the base station (i.e., isolated) or failure occurs based on a maximum downlink transmission attempts has been reached without receiving a response from the first UE (i.e., lack of acknowledgement), and [Para;. 0088-0089] the base station may broadcast a monitoring control signal (listen command) to all UE devices in the network).
Vaidya does not disclose receiving at least one received Isolated Node Notification from at least one candidate relay node; nominating a relay node based on messages received from the at least one candidate relay node; sending slot allocation for a Relay Beacon, R-Beacon, to the nominated relay node; and receiving acknowledgement of received slot allocation for the R-Beacon from the nominated relay node.
Wu teaches receiving at least one received Isolated Node Notification from at least one candidate relay node; nominating a relay node based on messages received from the at least one candidate relay node ([Pg. 8, Para. 16] describes the relay device sends relay information including: the identification of the relay equipment to the base station, and the base station selects (i.e., nominate) the relay device for the remote terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vaidya and Wu for enlarging the coverage area for the UE located at the edge of the cell to avoid service interruption.
The combination of Vaidya and Wu does not disclose sending slot allocation for a Relay Beacon, R-Beacon, to the nominated relay node; and receiving acknowledgement of received slot allocation for the R-Beacon from the nominated relay node.
 Lee teaches sending slot allocation for a Relay Beacon, R-Beacon, to the nominated relay node ([Para. 0075] describes a method for using a relay to extend the WLAN BSS coverage based on the STA does not response to the downlink data transmitted from an AP. [Para. 0081, 0095-0097] describes the root AP transmits slot allocation information for a relay beacon or R-beacon to the relay); and receiving acknowledgement of received slot allocation for the R-Beacon from the nominated relay node ([Para. 0263] a relay may negotiate with the root AP about the relay beacon regarding the slot allocation by request and response frames (i.e., the relay acknowledging the slot allocation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vaidya, Wu and Lee to extend the coverage of an AP to improve transmission of a large number of stations.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Vaidya in view of Wu and Lee, specifically, Vaidya teaches A computer program product for connecting an isolated node or a node with a connection problem back to a connected state in a wireless network, the computer program product comprising program code executable in a processor, wherein when executed, the computer program product is configured to perform the steps ([Para. 0093-0094] Fig. 3 shows the base station includes a computer program product stored in the memory 310 and when executed by the processor 302 to implement the functions).

4.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, in view of Wu and Lee as applied to claim 1 above and further in view of Masatsugu Shimizu, (US 2013/0171986), hereinafter Shimizu.
Regarding Claim 4, the combination of Vaidya, Wu and Lee, specifically, Lee teaches wherein after the isolated node has acknowledged the received R-Beacon ([Para. 0170] the relay may transmit relay beacon as a PS-Poll to the STA, and the STA may transmit a PS-Poll (i.e., acknowledging) to relay).
The combination of Vaidya, Wu and Lee does not disclose sending a Proposed Relay Link Status, R-Status, frame from the nominated relay node to the hub; and - sending a Stop Isolated Node Listening, S-Listen, command by the hub to all the connected nodes. 
Shimizu teaches - sending a Proposed Relay Link Status, R-Status, frame from the nominated relay node to the hub; and sending a Stop Isolated Node Listening, S-Listen, command by the hub to all the connected nodes. ([Para. 0131, 0143] describes the relay station measure the reception quality from the reception signal, and sends the reception quality status of the relay link to the base station via the relay link, and the base station send a connection instructing message to the user equipment to disconnect the access link).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vaidya, Wu, Lee and Shimizu to reduce the processing load and achieve the operation efficiency.

Regarding Claim 6, the combination of Vaidya and Wu does not disclose wherein after the last step, - the hub sends slot reassignments for other nodes of the wireless network in order to enable the nominated relay node connectivity; the hub sends to the nominated relay node slot reassignments concerning the connection between the nominated relay node and the isolated node and the connection between the nominated relay node and the hub.
Lee teaches wherein after the last step, - the hub sends slot reassignments for other nodes of the wireless network in order to enable the nominated relay node connectivity; the hub sends to the nominated relay node slot reassignments concerning the connection between the nominated relay node and the isolated node and the connection between the nominated relay node and the hub ([Para. 0166-0168, 0274, 0306] describe each relay may receive a root beacon from the root AP with slot allocation information, and the relay node may receive a root AP beacon from the root AP, and identify slot allocation information. The relay may include the slot allocation information in the relay beacon and transmit the relay beacon to the STA. The slot allocation information is for connection between the root AP and the relay and between the relay and the STA. The information may include an AP allocated a transmission duration, a length of the transmission duration, a frequency used in a particular time duration, for example, a particular RAW or a particular slot, through signaling); acknowledging by the isolated node for the slot reassignments, to the nominated relay node and sending the acknowledgement from the nominated relay node to the hub ([Para. 0243, 0274] the STA may confirm the beacon of the relay associate with the slot allocation information, and the relay may inform the root AP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vaidya, Wu, Lee and Shimizu to reduce the processing load and achieve the operation efficiency.

5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, in view of Wu and Lee as applied to claim 1 above and further in view of Masatsugu Jeong et al., (KR 20150007254A), hereinafter Jeong.
Regarding Claim 5, the combination of Vaidya, Wu and Lee does not disclose wherein after the isolated node has acknowledged the received R-Beacon, - stopping broadcast of the Isolated Node Notifications by the isolated node.
Jeong teaches wherein after the isolated node has acknowledged the received R-Beacon, stopping broadcast of the Isolated Node Notifications by the isolated node. ([Pg. 13, Para. 6-7] describes after the terminal receiving the relay-beacon frame and the terminal transmit an ACK frame to the relay device R as a response, and may suspend the data transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vaidya, Wu, Lee and Jeong to improve the efficiency of a wireless LAN system.

6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, in view of Wu and Lee as applied to claim 1 above and further in view of Tokuchi et al., (JP 5272536 B2), hereinafter Tokuchi.
Regarding Claim 12, the combination of Vaidya, Wu and Lee does not disclose wherein relay connectivity is ended by the isolated node by performing the steps of: - transmitting a Disconnection Request with a null payload frame; and - acknowledging, by the nominated relay node, the received Disconnection Request by transmitting a Disconnection Response. 
Tokuchi teaches wherein relay connectivity is ended by the isolated node by performing the steps of: - transmitting a Disconnection Request with a null payload frame; and - acknowledging, by the nominated relay node, the received Disconnection Request by transmitting a Disconnection Response ([Pg. 7, Para. 10] describes the terminal device transmits a disconnection request to relay device, and the relay device management acknowledges receiving the information indicating of the disconnection. As a result, the connection between the device and the relay device is released).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vaidya, Wu, Lee and Tokuchi to improve the Wi-Fi communication, proximity wireless communication and the like. 

7.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya, in view of Wu and Lee as applied to claim 1 above and further in view of Tsukagoshi et al., (WO 2011090013 A1), hereinafter Tsukagoshi.	
Regarding Claim 13, the combination of Vaidya, Wu and Lee does not disclose wherein relay connectivity is ended by the nominated relay node by performing the steps of: transmitting a Relay Disconnection Request, R-Dreq, to the hub; transmitting a Disconnection Request to the isolated node; and - disconnecting the relay connection.
Tsukagoshi teaches wherein relay connectivity is ended by the nominated relay node by performing the steps of: transmitting a Relay Disconnection Request, R-Dreq, to the hub; transmitting a Disconnection Request to the isolated node; and disconnecting the relay connection ([Pg. 2 Para. 10; Pg. 3 Para. 1] upon the radio first base station receiving the disconnection request from the relay, the relay is terminated. The radio base station transmits a disconnection request for ending relay of communication between the mobile device and the relay).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vaidya, Wu, Lee and Tsukagoshi to improve a technique for efficiently using communication resources in a network in a mobile communication system.

Regarding Claim 14, the combination of Vaidya, Wu and Lee does not disclose wherein relay connectivity is ended by the hub by performing the steps of: - transmitting a Relay Disconnection Request, R-Dreq, to the nominated relay node; and accepting, by the nominated relay node, the received Relay Disconnection Request.
Tsukagoshi teaches wherein relay connectivity is ended by the hub by performing the steps of: transmitting a Relay Disconnection Request, R-Dreq, to the nominated relay node; and accepting, by the nominated relay node, the received Relay Disconnection Request. ([Pg. 2 Para. 10; Pg. 3 Para. 1] upon the radio first base station receiving the disconnection request from the relay, the relay is terminated. The radio base station transmits a disconnection request for ending relay of communication between the mobile device and the relay).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vaidya, Wu, Lee and Tsukagoshi to improve a technique for efficiently using communication resources in a network in a mobile communication system.
8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya in view of Wu and Lee as applied to claim 1 above and further in view of Jeong et al., (US 2016/0174270), hereinafter Jeong, 

Regarding Claim 15, the combination of Vaidya, Wu and Lee does not disclose wherein the wireless network is a Wireless Body Area Network, WBAN
 Jeong teaches wherein the wireless network is a Wireless Body Area Network, WBAN ([Para. 0055, 0119-0123] Fig. 12 shows an embodiment of the present invention, which may be applied to a Wireless Body Area Network (WBAN).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vaidya, Wu, Lee and Jeong to improve the efficiency of a WLAN system.

9.	Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu and in view of Lee. 

Regarding Claim 16, Wu teaches An isolated node, wherein, when the isolated node is determined to lack connection to a wireless network, the isolated node is configured to perform the steps of:  broadcasting Isolated Node Notifications to the wireless network ([Pg. 6, Para. 4] when the remote terminal out of cell coverage (i.e., isolated UE that lack of connection), the remote terminal measures the edge link channel quality of the discovered relay devices and select a suitable relay device. [Pg. 7, Para. 17-19] describes the remote terminal select a suitable relay by broadcasting a relay discovery information (notifications) of the relay device).
Wu does not disclose receiving a Relay Beacon, R-Beacon, from a nominated relay node; and - acknowledging the received R-Beacon by the isolated node to the nominated relay node, resulting in a connection of the isolated node back to the wireless network.
Lee teaches receiving a Relay Beacon, R-Beacon, from a nominated relay node ([Para. 0095-0097] the relay transmits the relay beacon to the STA receives a relay beacon from the relay for using a corresponding relay and slot allocation information); and acknowledging the received R-Beacon by the isolated node to the nominated relay node, resulting in a connection of the isolated node back to the wireless network ([Para. 0170] the relay may transmit relay beacon as a PS-Poll and may allocate the slot information to the STA. the STA may transmit a PS-Poll (i.e., acknowledging) to relay which the STA is associated with for transmission between the root AP and the relay and transmission between the relay and the STA (i.e., back to the wireless network). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wu and Lee to extend the coverage of an AP to improve transmission of a large number of stations.

Regarding Claim 18, Wu teaches A relay node, wherein, when an isolated node is determined to lack connection to a wireless network, the relay node is configured to perform the steps of: receiving an Isolated Node Notification Listen command from the hub ([Pg. 5, Para. 9, Pg. 7, Para. 10] describes when the remote terminal out of cell coverage (i.e., isolated UE that lack of connection), the relay device receives notification including the relay identifier selected by the remote terminal station); listening to broadcast Isolated Node Notifications from the isolated node; - sending a received Isolated Node Notification to the hub, receiving a nomination for a nominated relay node from the hub ([Pg. 6, Para. 3-8; Pg. 7, Para. 15-16; Pg. 8, Para. 16] describes the relay device received the relay information report, and sends relay information including: the identification of the relay equipment to the base station, and the base station can assist the remote terminal selecting an appropriate relay device, Thus, the remote terminal takes the relay device selected for it by the base station as its relay device (i.e., nominating) the relay device selected by the remote terminal.).
Wu does not disclose receiving slot allocation for a Relay Beacon, R-Beacon, from the hub; - acknowledging received slot allocation for the R-Beacon to the hub; - transmitting the R-Beacon to the isolated node; and receiving acknowledgement of the received R-Beacon from the isolated node, resulting in a connection of the isolated node back to the wireless network.
Lee teaches receiving slot allocation for a Relay Beacon, R-Beacon, from the hub ([Para. 0075] describes a method for using a relay to extend the WLAN BSS coverage based on the STA does not response to the downlink data transmitted from an AP. [Para. 0081, 0095-0097] describes the root AP transmits slot allocation information for a relay beacon or R-beacon to the relay); acknowledging received slot allocation for the R-Beacon to the hub ([Para. 0263] a relay may negotiate with the root AP about the relay beacon regarding the slot allocation by request and response frames (i.e., the relay acknowledging the slot allocation); transmitting the R-Beacon to the isolated node ([Para. 0095-0097] the relay transmits the relay beacon to the STA for using a corresponding relay and slot allocation information); and receiving acknowledgement of the received R-Beacon from the isolated node, resulting in a connection of the isolated node back to the wireless network. ([Para. 0170] the relay may transmit relay beacon as a PS-Poll and may allocate the slot information to the STA. the STA may transmit a PS-Poll (i.e., acknowledging) to relay which the STA is associated with for transmission between the root AP and the relay and transmission between the relay and the STA (i.e., back to the wireless network). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Wu and Lee to extend the coverage of an AP to improve transmission of a large number of stations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060153132, Saito et al. discloses Method Of Medium Access Control For A Wireless System And A Relay Station Used In A Wireless System.
US 20080002631, Ramachandran et al. discloses system and method of operation of a communication network.
 US 20080130550, Kim et al. discloses relay and method of allocating bandwidth in communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER K MAK/Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413